124 F.3d 64
Carlos D.A. SANTOS, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 97-1428.
United States Court of Appeals,First Circuit.
Aug. 28, 1997.

1
Before TORRUELLA, C.J., STAHL and LYNCH, JJ.

ORDER OF COURT

2
The INS contends that the appropriate court in which to raise a constitutional or jurisdictional challenge to a deportation order is the court of appeals in the context of a petition for judicial review, rather than the district court in the context of a habeas petition.  Consequently, the INS has moved for reconsideration of our April 17, 1997 order, which dismissed petitioner's petition for judicial review for lack of jurisdiction, but left open the possibility that petitioner might be able to obtain some review through a habeas petition filed in the district.  The INS's position is foreclosed by our decision in Kolster v. INS, 101 F.3d 785 (1st Cir.1996).


3
The petition for rehearing is denied.